
	

113 HR 2960 IH: Medicare Prescription Drug Integrity Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2960
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to require sponsors of Medicare prescription drug plans to implement
		  procedures to prevent fraud and abuse, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Prescription Drug Integrity
			 Act of 2013.
		2.Prevention of
			 fraud and abuse in Medicare prescription drug plans
			(a)Procedures for
			 PDP sponsors To identify fraud and abuseSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended—
				(1)in paragraph (1)(D)—
					(A)by inserting
			 , designed to after program; and
					(B)by inserting
			 , that includes the procedures described in paragraph (4) after
			 waste; and
					(2)by adding at the
			 end the following:
					
						(4)Procedures to
				prevent fraud and abuse
							(A)PDP sponsor
				proceduresA PDP sponsor shall have in place procedures designed
				to—
								(i)identify an individual that has obtained
				coverage for a covered part D drug at a frequency or amount not medically
				necessary, as determined in accordance with utilization guidelines established
				by the Secretary;
								(ii)subject to procedures developed by the
				Secretary, limit coverage for some or all classes of covered part D drugs for
				an individual identified under clause (i) to drugs prescribed by one or more
				designated prescribers or dispensed by one or more designated dispensers, or
				both, for a reasonable period of time following the date the individual is
				notified of such identification;
								(iii)provide to the
				Secretary the name, and other information that the Secretary may require, of
				individuals identified pursuant to clause (i);
								(iv)as directed by
				the Secretary, limit coverage for some or all classes of covered part D drugs
				for an individual identified pursuant to clause (i) by a PDP sponsor with whom
				such individual was previously enrolled; and
								(v)deny payment of a claim for a controlled
				substance in schedule II or III as established under Controlled Substances Act
				unless the PDP sponsor has verified at point-of-sale that the prescriber and
				dispenser are authorized by the Administrator of the Drug Enforcement
				Administration to prescribe or dispense such controlled substances.
								(B)Authorization
				for the Secretary to share informationThe Secretary may share
				information with respect to an individual provided under subparagraph (A)(iii)
				with a PDP sponsor enrolling such
				individual.
							.
				(b)Dual
			 eligiblesSection
			 1860D–1(b)(3)(D) of the Social Security Act (42 U.S.C. 1395w–101(b)(3)(D)) is
			 amended by inserting , subject to such limits as the Secretary may
			 establish for individuals identified pursuant to section
			 1860D–4(c)(4)(A)(i) after the Secretary.
			(c)Exclusion and
			 denial of payment for inappropriate prescribing and dispensing
				(1)Exclusion for
			 inappropriate prescribing or dispensingSection 1128(b) of the
			 Social Security Act (42 U.S.C. 1320a–7(b)) is amended by adding at the end the
			 following:
					
						(17)Inappropriate
				prescribing or dispensingAny
				individual or entity that the Secretary determines has prescribed or dispensed
				under title XVIII—
							(A)a covered part D drug to an individual
				under a prescription drug plan or a MA-PD plan, as such terms are defined for
				purposes of part D of such title, that could not have been prescribed or
				dispensed to the individual on the date of such prescribing or dispensing;
				or
							(B)any drug under such title at a frequency or
				amount that—
								(i)represents a
				practice or pattern of abusive prescribing or dispensing; or
								(ii)presents a risk
				to enrollee health or
				safety.
								.
				(2)Denial of
			 payment for inappropriate prescribing or dispensingSection 1860D–2(e)(3) of the Social
			 Security Act (42 U.S.C. 1395w–102(e)(3)) is amended—
					(A)in subparagraph
			 (A), by striking ; or and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ;
			 or;
					(C)by inserting after
			 subparagraph (B) the following:
						
							(C)which is prescribed or dispensed by an
				individual or entity that the Secretary determines, subject to such review,
				redetermination, and appeal as the Secretary provides, has prescribed or
				dispensed to an individual under a prescription drug plan or a MA–PD plan a
				covered part D drug—
								(i)that could not
				have been prescribed or dispensed to the individual on the date of such
				prescribing or dispensing; or
								(ii)at a frequency or
				amount that presents a risk to the health or safety of an enrollee or that
				represents a practice or pattern of abusive prescribing or
				dispensing.
								;
				and
					(D)by adding at the
			 end the following: The exclusion of a prescriber or dispenser under
			 subparagraph (C) shall be for such period of time as the Secretary shall
			 specify.
					(d)Registration of
			 authorization for individuals To prescribe and dispense controlled
			 substancesSection 303 of the
			 Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the
			 following:
				
					(i)Unique health
				identifiers for members of group practices
						(1)In
				generalThe Attorney General shall—
							(A)compile and maintain a list of the unique
				health identifiers of prescribers and dispensers that are members of a group
				practice registered under this section and have authority to prescribe or
				dispense controlled substances in schedules II and III; and
							(B)make the list compiled under subparagraph
				(A) available to all PDP sponsors.
							(2)DefinitionsIn
				this section:
							(A)Group
				practiceThe term group
				practice has the meaning given such term in section 1877(h)(4) of the
				Social Security Act.
							(B)Unique health
				identifierThe term
				unique health identifier has the meaning given such term in
				section 1173(b) of the Social Security Act.
							(C)PDP
				sponsorThe term PDP
				sponsor has the meaning given such term in section 1860D–41(a)(13) of
				the Social Security
				Act.
							.
			(e)Use of recovery
			 audit contractor recoveries To prevent fraud and wasteSection 1893(h)(1)(C) of the Social
			 Security Act (42 U.S.C. 1395ddd(h)(1)(C)) is amended—
				(1)by striking the Secretary shall
			 retain and inserting
					
						the
			 Secretary—(i)shall
				retain
						;
				(2)in clause (i), as added by paragraph
			 (1)—
					(A)by inserting
			 , in addition to any other funds that may be available, after
			 available; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(ii)may retain an additional portion of the
				amounts recovered (not to exceed 25 percent of such amounts recovered) which
				shall be available, in addition to any other funds that may be available, to
				such program management account until expended for purposes of carrying out the
				amendments made by the Medicare Prescription
				Drug Integrity Act of
				2013.
						.
				(f)ImplementationThe
			 Secretary of Health and Human Services may implement the amendments made by
			 subsections (a), (b), and (c)(2) by regulations, guidance, or otherwise.
			(g)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				(2)Delayed
			 effective date for certain provisionsThe amendments made by
			 subsection (a) shall apply with respect to plan years beginning after the date
			 that is 8 months after the date of the enactment of this Act, except that
			 subparagraph (A)(v) of section 1860D–4(c)(4) of the Social Security Act, as
			 added by subsection (a)(2), shall apply with respect to plan years beginning
			 after the date that is 6 months after the date on which the Secretary of Health
			 and Human Services determines PDP sponsors, as defined in section
			 1860D–41(a)(13) of the Social Security Act (42 U.S.C. 1395w–151(a)(13)), have
			 access at the point-of-sale to the information necessary to determine valid
			 prescribing and dispensing authority.
				
